Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrie (US 5833537) in view of Mizue (US 20100190542)
In re claim 1, Barrie discloses
A function in which  display on the display unit is modified during a first game by displaying some of a plurality of symbols including a first symbol sequentially on the display unit, and modification of the display during the first game is stopped at a first predetermined timing (column 3 lines 11-35, this would be the spinning of the reel in the first spin)
A function in which, when the first symbol is displayed at the first predetermined timing, the display of the display unit is modified during a second game by displaying some of the plurality of symbols including the first symbol sequentially on the display (column 3 lines 11-35 this is merely claiming a second spin of the game) while displaying a second symbol in a first display 
A function that grants an award when a symbol and the second symbol have a predefined positional relationship in which the first symbol and the second symbol are displayed at the first display position when modification of the display is stopped during the second game (column 6 lines 51-67, column 7 lines 1-11, an immediate prize is provided when a detective symbol is placed at the same symbol position as the persistent symbol)
Barrie fails to disclose that the symbol which is displayed at the display position when modification is stopped during the second game is the “first symbol”.  In combination with other limitations, the instant application’s limitation requires that the first symbol which triggered the second symbol is also the symbol which triggers the award, however Mizue discloses a wild symbol which triggers a persistent symbol, and the same wild symbol triggers an award at the same symbol position (paragraphs 60-63, figures 2-5.  In figure 3 pas per paragraph 61, the wild symbols are held in place, and figure 4 shows a wild symbol #17 passing under the 2x wild symbol #14 of figure 4.  This teaches use of the same symbol both for setting the persisting symbol as well as for providing an award.  It is noted by examiner that increasing the multiplier on the wild teaches an “award” as an award does not need to necessarily be an 
In re claim 6, Barrie discloses
A function in which a display on the display unit is modified during a first game by displaying some of a plurality of symbols including a first symbol sequentially on the display unit, and modification of the display during the first game is stopped at a first predetermined timing (column 3 lines 11-35, this would be the spinning of the reel in the first spin)
A function in which, when the first symbol is displayed at the first predetermined timing,  the display on the display unit is modified during a second game by displaying some of the plurality of symbols, including the first symbol, sequentially on the display unit while prominently displaying a first display position at which the first symbol was displayed at the first predetermined timing  and modification of the display is stopped during the second game at a second predetermined timing (column 3 lines 36-67, column 4 lines 1-7, figure 1.  a “red ball” symbol 126 is the first symbol, in response to the red ball being displayed, a “persistent indicator” 124a-c is displayed at a given location, the persistent indicator is the second symbol, and is displayed for the second spin of the game, “once a persistent symbol 124a is positioned in this fashion, the persistent symbol 124a will remain on the play field, and preferably in that position of the play field, at least through one […] successive [round] or [play] of the game”.  Another example is given in column 6 lines 51-67, column 7 lines 1-11.  An armored car landing on a reel spot leaves behind a coin symbol)
A function that grants an award when the first symbol at the first predetermined timing and a symbol at the second predetermined timing  have a predetermined positional relationship in which the first symbol is displayed at the first display position at the first and second predetermined timing  (column 6 lines 51-67, column 7 lines 1-11, an immediate prize is provided when a detective symbol is placed at the same symbol position as the persistent symbol)
Barrie fails to disclose that the symbol which is displayed at the display position when modification is stopped during the second game is the “first symbol”.  In combination with other limitations, the instant application’s limitation requires that the first symbol which triggered the second symbol is also the symbol which triggers the award, however Mizue discloses a wild symbol which triggers a persistent symbol, and the same wild symbol triggers an award at the same symbol position (paragraphs 60-63, figures 2-5.  In figure 3 pas per paragraph 61, the wild symbols are held in place, and figure 4 shows a wild symbol #17 passing under the 2x wild symbol #14 of figure 4.  This teaches use of the same symbol both for setting the persisting symbol as well as for providing an award.  It is noted by examiner that increasing the multiplier on the wild teaches an “award” as an award does not need to necessarily be an instant payout of credits, and the instant application describes as such as per paragraph [0035] of the instant application which shows an example award as being a “free game”).  The combination of Barrie and Mizue discloses the invention of Barrie using the consistent first symbol of Mizue for triggering of both a persistent symbol and award.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Barrie with Mizue in order to allow for the user to more easily understand what was happening in the game.
In re claim 3 Barrie discloses the control unit further having a function in which, when the first symbol is displayed at the first predetermined timing, the stopping position of the first symbol is indicated during the second game (column 3 lines 36-67, column 4 lines 1-7, figure 1.  a “red ball” 
In re claim 4, Barrie discloses the award is determined according to respective types of the first symbol and second symbol having the predetermined positional relationship (column 6 lines 51-67, column 7 lines 1-11.  The detective symbol grants an instant award whereas the criminal or bank symbol increases the size of a progressive award)
In re claim 5, Mizue discloses wherein when, as a result of the second game, the first symbol and the second symbol are displayed at the first display position, the control unit displays a third symbol in the first display position and starts a following game while displaying the third symbol in the first display position (paragraphs 60-63, figures 2-5.   Each the times a wild symbol passes under the symbol, the multiplier is increased, creating a new symbol, “wild 2x” “wild 3x” “wild 4x” and so forth)
In re claim 7, Barrie discloses the prominent display includes displaying a line surrounding the first display position (figures 3 disclose lines surrounding the prominent display positions)
In re claims 10 and 12 Barrie discloses the predetermined positional relationship is a positional relationship where a display position of the first symbol at the second predetermined timing is a same position as a display position of the second symbol at the second predetermined timing column 6 lines 51-67, column 7 lines 1-11, an immediate prize is provided when a detective symbol is placed at the same symbol position as the persistent symbol)
s 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrie in view of Duhamel (US 20050143164).
In re claim 2, Barrie discloses 
A function in which a display on the display unit is modified during a first game by displaying some of a plurality of symbols including a first symbol sequentially on the display unit and modification of the display during the first game is stopped at a predetermined timing  (column 3 lines 11-35, this would be the spinning of the reel in the first spin)
A function in which, when the first symbol is displayed at the first predetermined timing, the display on the display unit is modified during a second game by displaying some of the plurality of symbols including a second symbol, sequentially on the display unit, and modification of the display is stopped during the second game at a second predetermined timing (column 3 lines 11-35, column 6 lines 51-67, column 7 lines 1-11.  The first symbol would be the armored car symbol, and the second symbol  is the detective symbol)
A function that grants an award when a stopping position of the first symbol at the first predetermined timing matches a stopped position of the second symbol at the second predetermined timing (column 6 lines 51-67, column 7 lines 1-11, when the detective symbol stops at the same position as the armored car symbol, an immediate award is granted)
Barrie fails to disclose that the second symbol is displayed instead of the first symbol, however Duhamel discloses replacing a first symbol with a second symbol for a  second spin of the game (paragraph 27, figure 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Barrie with Duhamel in order to allow for the invention of Barrie to have an evolving symbol based on the particular timing of the plot of Barrie.
In re claim 11 Barrie discloses the predetermined positional relationship is a positional relationship where a display position of the first symbol at the second predetermined timing is a same 
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


                                                                                                                                                                                         Any inquiry concerning this communication or earlier communications from the examiner should be 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS H HENRY/               Examiner, Art Unit 3715 

/KANG HU/               Supervisory Patent Examiner, Art Unit 3715